IN THE COMMONWEALTH COURT OF PENNSYLVANIA

Anthonee Patterson,                     :
                  Appellant             :
                                        :
             v.                         :
                                        :
Kenneth Shelton, individually and       :
in his capacity as President of the     :
Board Of Trustees, of the Church        :
of the Lord Jesus Christ of the         :   No. 2147 C.D. 2014
Apostolic Faith, Inc.                   :   Submitted: July 2, 2015

BEFORE:      HONORABLE BERNARD L. McGINLEY, Judge
             HONORABLE PATRICIA A. McCULLOUGH, Judge
             HONORABLE JAMES GARDNER COLINS, Senior Judge

OPINION NOT REPORTED

MEMORANDUM OPINION
BY JUDGE McGINLEY                           FILED: December 18, 2015

             Anthonee Patterson (Patterson) appeals from the order of the Court of
Common Pleas of Philadelphia County (trial court) which granted Bishop Kenneth
Shelton’s (Shelton) motion to dismiss on the trial court’s determination that it
lacked subject matter jurisdiction.


                     I. Factual and Procedural Background
             This procedural and factual history is recounted in this Court’s
memorandum opinion in the case of Patterson v. Shelton, (Pa. Cmwlth., No. 2396
C.D. 2011, filed March 6, 2013), slip opinion, appeal denied, 78 A.3d 1092 (Pa.
2013).
             This marks the [fifth] time this Court has been called
             upon to review action by the [trial court] in the
             underlying tangle of controversies involving a religious
             schism which has spanned over two decades. In all,
               seven lawsuits were instituted by various parties against a
               church, its corporate trustee and various officials in the
               Court of Common Pleas of Philadelphia County, Court of
               Common Pleas of Delaware County, and United States
               District Court for the Eastern District of Pennsylvania.1

               The key players involved in the present offshoot of the
               controversy are: (1) the Church of the Lord Jesus Christ
               of the Apostolic Faith (the “Church”), an
               unincorporated association, founded in 1919; (2) the
               “Trustees of the General Assembly of the Church of the
               Lord Jesus Christ of the Apostolic Faith, Inc.”, (the
               “Corporate Trustee”), a Pennsylvania nonprofit
               corporation formed in 1947 to act as the trustee and
               hold property in trust for the Church2; (3) Patterson, a
               life-long member, elder, and minister of the Church; and
               (4) Shelton, the current “Bishop” and/or “Overseer” of
               the Church and “President” of the Corporate Trustee.

               The dispute began in 1991 when then-Bishop S.
               McDowall Shelton, died, leaving vacancies in the offices
               of “Overseer” of the Church and “President” of the
               Corporate Trustee.      Immediately upon Bishop S.
               McDowall Shelton’s death, Shelton and his “faction”
               took control of the accounts, trusts and properties of the

      1
         These lawsuits are recounted in more detail in this Court’s previous opinion in Church of
the Lord Jesus Christ of the Apostolic Faith, Inc. v. Shelton, (Pa. Cmwlth. Nos. 376 C.D. 2000
and 559 C.D. 2000, filed April 10, 2001). See also Church of the Lord Jesus Christ of the
Apostolic Faith, Inc., et al, v. Roddy Shelton, II, 740 A.2d 751 (Pa. Cmwlth. 1999), for an
insightful history of this complex and protracted dispute. See also Joseph Askew v. Trustees of
the General Assembly of the Church of the Lord Jesus Christ of the Apostolic Faith, Inc., 644
F.Supp. 2d 584 (E.D. Pa. 2009) (“Askew I”) and Joseph Askew v. Trustees of the General
Assembly of the Church of the Lord Jesus Christ of the Apostolic Faith, Inc., 776 F.Supp. 2d 25
(E.D. Pa. 2011) (“Askew II”).
        2
          The Corporate Trustee’s Charter provided that the purpose for which it was formed was
to “take, receive, have and hold and manage real and personal property in trust for the uses and
purposes specified by the General Assembly of the Church” and that said purposes did “not
contemplate pecuniary gain or profit incidental or otherwise to its members.” Charter, June 27,
1947, at 1; Reproduced Record (R.R.) at 266a.



                                                2
              Church and Corporate Trustee. After extensive litigation
              initiated by two other dissident factions of the Church
              congregation[3] over the leadership of the Church and
              Corporate Trustee, the trial court ultimately determined,
              and this Court later affirmed, that Shelton and his Board
              of Trustees were in control.4

                    [II. Patterson’s Prior Appeal To This Court]
              On July 24, 1995, Patterson, as life-long member, elder
              and minister of the Church, commenced an action in
              equity against Shelton, in Shelton’s individual capacity
              and as the President of the Board of Trustees of the
              Corporate Trustee.5 Patterson alleged that since taking
              control of the Church and Corporate Trustee in 1991,
              Shelton and his Board of Trustees have misappropriated
              funds, “looted the Church’s assets,” paid themselves
              salaries in contravention of Church By-Laws, and funded
              private expenditures, lavish vacations, lingerie, cars,
              homes and other personal incidentals with assets which
              were donated and designated for Church religious and
              charitable missions.6

              Patterson requested, inter alia: (1) the appointment of a
              receiver to take control of the assets of the Church held

       3
          Patterson was the leader of one such faction.
       4
          See Church of the Lord Jesus Christ of the Apostolic Faith, Inc. v. Shelton, (Pa.
Cmwlth. Nos. 376 C.D. 2000 and 559 C.D. 2000, filed April 10, 2001).
        5
          Erik Shelton was also named as a Defendant but on November 30, 2005, he was
voluntarily dismissed from the lawsuit.
        6
          Specifically, Patterson alleged that Shelton took physical possession of cash offerings
designated for the Church from churches throughout the Eastern United States and converted
them to his own use; converted $111,537 from the Gresham Trust, a fund held for the benefit of
Church members in need of social services; converted $111,533 from a Church account held at
Fidelity National Bank; converted $10,585 from the Church’s “Bus Rally Money Account;”
converted $64,000 from a Church account at Commonwealth Federal and Loan which was
dedicated for youth studies; and converted $8,000 from two accounts at Mid Atlantic Bank
donated by Church members for the purpose of financially assisting the Church’s international
missions. Complaint, ¶¶12(a)-(f) at 5-7; R.R. at 127a-129a.



                                               3
               by the Corporate Trustee; (2) an order requiring Shelton
               to issue annual financial reports for the years 1991, 1992,
               1993, and 1994; and (3) an accounting.

               The parties engaged in discovery. Patterson retained
               James A. Stavros, CPA (Stavros), a forensic financial
               investigator, to analyze the finances and expenditures of
               the Church and the Corporate Trustee. Stavros authored
               a report which detailed his findings that Shelton and his
               Board of Trustees withdrew hundreds of thousands of
               dollars from Church accounts with no accounting of
               where the funds went and that they expended Church
               funds on a significant amount of “personal” items and
               expenditures that appeared to be outside the normal
               course of business and outside Church laws and
               customs.7 He concluded that Church accounts had
               declined by nearly $1 million under Shelton’s control.8

               In January 2006, the parties agreed to submit to binding
               arbitration. The Arbitrator concluded that the credible
               evidence established that Shelton had engaged in various
               acts of fraud, mismanagement, conspiracy, breach of
               fiduciary responsibilities, [and] violations of By-laws and
               the Articles of Incorporation in seizing corporate funds
               and assets and depleting bank accounts designated for
               Church-related purposes. The Arbitrator concluded that
               Shelton had diverted Church funds and assets to himself
               and others for his and their benefit. The Arbitrator
               appointed a receiver and directed Shelton to account for
               all Church funds removed by him or those acting with
               him.

               Shelton filed a motion to vacate the award which the trial
               court denied. On appeal, this Court overturned the
               arbitration award because the arbitrator went beyond the

       7
         This included vacations all over the world including, but not limited to: Cannes, France,
Disney World, Switzerland, and purchases from stores such as Victoria’s Secret.
       8
         Shelton did not retain a financial expert to counter Patterson’s report.



                                                4
scope of his authority in fashioning relief. See Shelton v.
Patterson, 942 A.2d 967 (Pa. Cmwlth. 2008). This Court
remanded the matter to the trial court to determine
whether Patterson was entitled to relief under the
[Nonprofit Corporation Law of 1988, 15 Pa. C.S. §§
5101-5997] NCL.

On remand, Shelton moved for summary judgment on the
ground that Patterson lacked “statutory standing” under
Section 5782 of the NCL, 15 Pa.C.S. §5782. Shelton
argued that only an officer, director, or member of a
nonprofit corporation has “statutory standing” to enforce
a right of a nonprofit corporation through a derivative
action. Section 5782 of the NCL, 15 Pa. C.S. § 5782,
which is contained in Subchapter F governing “derivative
actions,” provides:

Actions against directors, members of an other body
and officers

(a) General rule – Except as provided in subsection (b),
in any action or proceeding brought to enforce a
secondary right on the part of one or more members
of a nonprofit corporation against any present or
former officer, director or member of an other body of
the corporation because the corporation refuses to
enforce rights that may properly be asserted by it, each
plaintiff must aver and it must be made to appear that
each plaintiff was a member of the corporation at the
time of the transaction of which he complains.
(Emphasis added.)

15 Pa. C.S. § 5782.

Shelton pointed to the Corporate Trustee’s Articles of
Incorporation which limited its membership in the
nonprofit corporation to its Board of Trustees. Shelton
asserted that because Patterson was never a member of
the Board of Trustees he was never a “member” of the
Corporate Trustee, and thus, he had no “statutory
standing” to bring claims that are derivative of the
Corporate Trustee’s rights.

                            5
             The trial court agreed that under Section 5782 of the
             NCL, Patterson could only bring suit if he was a member
             of the Corporate Trustee at the time of the alleged events
             outlined in the Complaint. The trial court looked to
             Article IX of the Articles of Incorporation which states:
             “membership in the corporation [Corporate Trustee] shall
             consist of those persons serving as members of the Board
             of Trustees.” The trial court concluded that because
             Patterson had never been a member of the Board of
             Trustees he was not a member of the Corporate Trustee.
             The trial court reasoned that because the NCL created the
             cause of action and designated who may sue; standing
             was a jurisdictional prerequisite to any action. Grom v.
             Burgoon, 672 A.2d 823 (Pa. Super. 1996). The trial
             court “finding no possible way to affirm that [Patterson]
             has standing” granted the motion for summary judgment
             and dismissed the case. Trial Court Opinion, January 25,
             2012, at 3.

Patterson, slip opinion at 1-6.


    III. This Court’s Analysis And Disposition Of Patterson’s Prior Appeal
             [This Court rationalized in Patterson]:
             An example of derivative claims previously asserted
             against the Corporate Trustee and Shelton (and others) is
             found in the related case commenced by Joseph Askew
             (Askew) in the United States District Court for the
             Eastern District of Pennsylvania in 2009. See footnote 1

             In Askew I, Askew, who claimed to be a member of the
             Church, brought an eight-count complaint against
             Shelton, the Corporate Trustee and the other managers of
             the Corporate Trustee (collectively “Defendants”). In
             Count II, Askew alleged breach of fiduciary duty owed
             to the Corporate Trustee. In Count IV, Askew alleged
             that the Board of Trustees failed to present the members
             of the Corporate Trustee with an annual report containing
             specific financial information under Section 5553 of the


                                          6
NCL. In Count V, Askew sought the removal of Shelton
as President of the Corporate Trustee.

Defendants moved to dismiss these counts because
Askew lacked standing under the NCL to bring
derivative claims.

The [United States] District Court agreed that these
claims were derivative because any alleged failure to
satisfy a supposed duty of loyalty and care owed to the
Corporate Trustee would “injure[] only that
corporation.” Askew I, 644 F.Supp. 2d at 590. The
United States District Court determined Count IV was
also a derivative claim because that section guarantees a
nonprofit corporation “the right to self-knowledge” and
that “[a]ny right that Section 5553 may confer is a right
of the corporation, and a claim to encore [sic] this
section necessarily falls within the ambit of Section
5782.” Askew I, 644 F.Supp 2d at 590 (Emphasis
added.) As for Count V, the [United States] District
Court found that under Section 5726 of the NCL, a court
is only empowered to remove a director “upon petition of
any member or director” of the nonprofit corporation. Id.
....
The [United States] District [C]ourt concluded that since
Askew was not a member or director of the Corporate
Trustee, he did not have “statutory standing” to seek
these kinds of relief.

Even though the [United States] District Court found that
Counts II, IV and V were derivative claims, the [United
States] District Court explained that Askew’s claims in
Counts I and VI for breach of fiduciary duty to the
Church and unjust enrichment for misappropriation of
Church funds were not derivative of the Corporate
Trustee’s rights. Therefore, they were not claims “that
only the Corporation’s [Corporate Trustee] members
directors or officers can bring.” Askew I, 644 F.Supp. at
590.
....

                           7
               Similarly, in Askew I, the [United States] District Court
               determined, and this Court concurs, that the members of
               a Church’s congregation suffer injury when the Church’s
               assets, which were held in trust, are misused. Askew I,
               644 F.Supp. 2d at 591. The [United States] District
               Court clarified that only through Askew's membership in
               the Church was he qualified to bring an action on behalf
               of the Church under Fed.R.Civ.P. 23.1 (governing
               standing to bring derivative actions on behalf of
               unincorporated associations).[9]

               Here, there is no question that Patterson was a member of
               the Church when he instituted the action.[10] As a
               member of the Church congregation, Patterson was part
               of the beneficiary class for which the Corporate Trustee
               held the Church’s assets in trust. As such, he has
               standing to bring this action to enforce his own rights and
               the rights commonly held by all beneficiaries to obtain
               restoration to the Church of its full losses. Thus, the
               action should not have been dismissed due to lack of
               standing under the NCL.

               As noted, the Church is an unincorporated association.
               This Court notes that its conclusion that Patterson has
               standing is also wholly consistent with principles
               governing standing to sue on behalf of an unincorporated
               association.   See Pa.R.C.P. No. 2152 (action by
               unincorporated association must be brought in name of
               member as trustee ad litem).[11]
       9
          In Askew II, the District Court went on to find that Askew was not a “member” of the
Church because he was expelled through the procedures in Article XIII of the Church’s By-
Laws.
       10
           Shelton argues that Patterson was not a member of the Church congregation because he
“abandoned” the Church. However, the record demonstrates that the Church never took any
action to remove Patterson. Article XIII of the Church By-laws provided a method for the
expulsion or suspension of members. The Church could have used those procedures to remove
Patterson who Shelton alleges abandoned the Church, but it did not do so.
        11
           To hold otherwise would, as a practical matter, insulate these most serious allegations
from judicial review.



                                                8
Patterson, slip opinion at 9-10 and 16-17.


              This court reversed the order of the trial court and remanded to the
trial court to conduct a trial on the remaining factual and legal issues raised in
Patterson’s complaint.


                            IV. Patterson’s Present Appeal
              On July 15, 2014, the trial court commenced a non-jury trial.
Patterson offered the following proof regarding Rita Bolognese’s (Bolognese)
testimony, a senior paralegal and records custodian for BNY Mellon. “She will
testify to bank records which we have in our possession, that they’re authentic, and
that from there, certain transactions we will be questioning with other witnesses
once we’ve established that they are true and correct copies of those records.”
Trial Transcript, July 15, 2014, (T.T. 7/15/14) at 29; Reproduced Record (R.R.) at
694a. The trial court responded “[s]o your argument is that she is going to testify
about these records . . . [a]nd I assume it’s the operative time of 91 to 94?” T.T.
7/15/14 at 30; R.R. at 695a. Patterson’s attorney12 responded “[t]hat’s correct.”
T.T. 7/15/14 at 30; R.R. at 695a.


              Bolognese recounted that she was authorized to serve as records
custodian for the bank. T.T. 7/15/14 at 34; R.R. at 699a. Bolognese was provided
with an affidavit from Susan McGivern, her supervisor, as to the scope of what she
could testify to as custodian of records for BNY Mellon. T.T. 7/15/14 at 35-36;
R.R. at 700a-71a. Following a lunch break, the trial court stated that “[t]his case
       12
          In order to avoid confusion between Bishop Kenneth Shelton and Fincourt B. Shelton,
this Court will refer to Fincourt B. Shelton as Patterson’s attorney.



                                             9
has a real problem in that plaintiff’s attorney [Patterson] has not produced all of the
records recently to the defendant [Shelton]. This is a 20-year-old case. This case is
going slowly.” T.T. 7/15/14 at 40-41; R.R. 705a-06a. The trial court adjourned
for the day and ordered the parties “to provide to the other side copies of every
single document that party intends to introduce into evidence, as well as a list of
every single witness that attorney intends to call in this case. Failure to provide
copies of the document today to opposing counsel will result in my precluding the
document from being introduced into evidence.” T.T. 7/15/14 at 41; R.R. at 706a.


             On July 16, 2014, before the commencement of Bolognese’s
testimony, the trial court issued the following order, “I’m denying the motion to
deem the admissions admitted for a variety of reasons, including the fact that . . .
[y]ou [Patterson’s attorney] did not include in this motion even what the request
for admissions of the third set were, you included the second set.” Trial Transcript,
July 16, 2014, (T.T. 7/16/14) at 12; R.R. at 720a. At that time, Bolognese again
took the stand and stated that “[w]hen we [took] over the bank [Mellon PSFS], we
took over the records of PSFS . . . [a]nd in course of . . . changing over the
accounts, we had possession of the PSFS documents.” T.T. 7/16/14 at 23; R.R. at
23a. In response to the trial court’s query, Bolognese admitted that she was unable
to testify that “this document was prepared in the course of business of PSFS.”
T.T. 7/16/14 at 24; R.R. at 732a.


             On cross-examination, defense counsel, Danielle Banks (Banks) asked
the following question:
             Q: So with regard to this particular document - -

             A: Right.



                                          10
            Q: This particular document was not - - you don’t have
            knowledge yourself that it was kept in the normal course,
            correct?
            A: No.

            Q: And did someone else tell you that it was kept, in the
            normal course?

            A: Well, it would be someone from legal support that
            would tell me. Someone did tell me, yes.

T.T. 7/16/14 at 41-42; R.R. at 749a-50a.


            At the conclusion of Bolognese’s testimony, the trial court ruled:
            And everyone is in agreement that the testimony from
            Mrs. Bolognese would be that she does not have any
            direct knowledge regarding how these documents were
            made or whether the record was made at or near the time
            or from information transmitted by someone with
            knowledge. So based on her inability to provide that
            testimony, I’m sustaining the objection to any questions
            or the introduction into evidence of those documents.
            (Emphasis added.)

T.T. 7/16/14 at 76-77; R.R. at 784a-85a.


            Joseph Sweeny (Sweeny), an employee of Firstrust Bank, testified
that he was familiar with financial transactions at Firstrust Bank. Sweeny stated
that the withdrawal process for removal of funds from an account “would be where
an individual or individuals would sign a withdrawal order and it would be
processed at the teller station and they would either get cash or a check.” T.T. at
86; R.R. at 794a.




                                           11
             On cross-examination, Sweeny testified that he had personal
knowledge concerning Exhibit B “because my initials are on there.” T.T. 7/16/14
at 90; R.R. at 798a.


             The trial court ruled that “I’m going to allow the document [Exhibit 9
was ‘copies of two withdrawals, two different account numbers’] to be introduced
into evidence. It’s not relevant for him to read what’s in there. It’s already into
evidence.”   T.T. 7/16/14 at 93-95; R.R. at 801a-03a.          At the conclusion of
Sweeny’s testimony, the trial court directed Patterson’s attorney to proceed with
his next witness. Patterson’s attorney was unable to call his next witness because
none of his witnesses responded to the subpoenas.       The trial court adjourned for
the day and stated that “[s]o what we’re going to do tomorrow, we’ll start court at
10:15 . . . [a]nd Mr. Shelton you’ll tell us who your next witnesses are.” T.T.
7/16/14 at 121-22; R.R. at 829a-30a.


             On July 17, 2014, Patterson’s attorney called Bishop Kenneth Shelton
to the stand. At that time, Banks stated to the trial court that “I have two objections
. . . [o]ne a procedural argument, and one a Constitutional one.” Trial Transcript,
July 17, 2014, (T.T. 7/17/14) at 3; R.R. at 832a. More specifically, Banks stated
that Pa. R.C.P. No. 234.2 “says the notice shall be served reasonably in advance of
the date upon which attendance is required.” T.T. 7/17/14 at 4; R.R. at 832a.
“And here, Your Honor, when we have posed a subject matter jurisdiction
challenge to the Bishop being here - - this is not just any trial. This is about a
church and the goings-on in the church.” T.T. 7/17/14 at 4-5; R.R. at 832a-33a.
The trial court responded that “[a]s an initial matter, I need to make a decision
whether or not I have subject matter jurisdiction in this case . . . .”     (Emphasis
added.) T.T. 7/17/14 at 25; R.R. at 838a. Again, the trial court adjourned and

                                          12
reiterated “let me just say this one more time.          We’ll get an e-mail from
[Patterson’s attorney] by 7:00 tonight whether or not he’ll be calling any factual
witnesses to establish subject matter jurisdiction.”      (Emphasis added.)      T.T.
7/17/14 at 33; R.R. at 840a.


             On July 28, 2014, the trial court entertained arguments concerning
two motions, the “first with the defendant’s [Shelton’s] motion to strike the portion
of the caption that identifies the plaintiff [Patterson] in the capacity as the
corporate trustee . . . .” Trial Transcript, July 28, 2014, (7/28/14) at 3, R.R. at
847a. After argument, the trial court ordered that “I will grant the motion to strike
the caption. The plaintiff [Patterson] did not ask leave of court, and it could
potentially make a difference. However, I will grant leave to amend the caption at
this point.” T.T. 7/28/14 at 21; R.R. at 852a. The trial court then addressed “the
motion for subject matter jurisdiction.” T.T. 7/28/14 at 22; R.R. at 852a. After
argument, the trial court stated “I’m going to defer my decision on this issue . . .
[a]t this point, I’m still struggling, and I think I’m struggling because I don’t have
that much evidence, at which point I’ll let counsel know that I want to hear further
argument on this issue.” T.T. 7/28/14 at 55; R.R. at 860a.


             On July 29, 2014, the trial court continued to hear argument on
whether it had subject matter jurisdiction. Patterson argued:
             I think there’s more than enough here for you to find that
             there’s a neutral principle, that you can look at the bank
             records, that you can look at what the title on the account
             is, and if it says bus rally and you find that three or four
             trustees personally went to the bank, took it out as cash,
             whatever and however they did it, and the records reflect
             that, then you would have to, I think, come to the
             decision that not only did Kenneth Shelton, but those


                                         13
             trustees serving under him were all involved in
             misappropriation of church funds during those years.

Trial Transcript, July 29, 2014, (T.T. 7/29/14) at 20; R.R. at 891a.


             Banks responded:
             I want to make sure also that the record is clear . . . . It is
             Article 18, wherein the bylaws specifically say . . . ‘[t]he
             tithes and offerings of whatever kind, nature or collection
             by any elder, local minister, or any officer or member is
             the property of the general elder, who is the general
             overseer, and that all tithes and love offerings are the
             personal property of the general overseer.’. . . .

             Here, Your Honor, even without the bylaws, the Court
             wouldn’t have jurisdiction. With the bylaws there can be
             no question, the Court has no jurisdiction. Under these
             bylaws, Bishop Shelton as the general overseer is the
             church’s highest adjudicatory body. I submit to you that
             by denying the allegations, he has spoken to them and
             that is the end of this matter.

T.T. 7/29/14 at 27; R.R. at 893a.


             The trial court concluded:
             Based upon the arguments, based upon the case, I am
             granting the motion to dismiss. I do not have subject
             matter jurisdiction.   In order for me to make a
             determination in this case, I would have to interpret
             religious doctrine of [sic] this court and the First
             Amendment prohibits me from doing so.

T.T. 7/29/14 at 40; R.R. at 896a.




                                           14
                                           V. Issues
               Before this Court, Patterson essentially argues13: 1) that the trial court
failed to follow this Court’s express directive and conduct a trial on the merits; 2)
that the trial court erred as a matter of law when it determined it lacked subject
matter jurisdiction to address Patterson’s claim of mismanagement and diversion
of Church assets and funds by Shelton; 3) that the trial court erred when it denied
admission of various financial records and documents as business records under
Pennsylvania Rules of Evidence 803 (Exception to the Rule against Hearsay); 4)
that the trial court erred when it denied Patterson’s motion in limine “to deem
[Patterson’s] request as admitted based upon [Shelton’s] inadequate answers”; and
5) that the present matter should be remanded back to the trial court.14 Brief of
Appellant, Statement of Questions Presented at 5-6.

       13
            This Court’s review is limited to a determination of whether the trial court abused its
discretion or erred as a matter of law. Mid Valley Taxpayers v. Mid Valley School, 416 A.2d
590 (Pa. Cmwlth. 1980). Furthermore, the decision of the trial court will stand “if there exists
sufficient evidence to justify the findings and logically sound, reasonable inferences and
conclusions derived therefrom.” Groff v. Borough of Sellersville, 314 A.2d 328, 330 (Pa.
Cmwlth. 1984).
         14
            The trial court made the following rulings on the evidentiary motions presented by both
parties:
                                         Evidentiary Motions
                 1.The court denied the Plaintiff’s [Patterson’s] Motion in Limine to
                 Deem as Admitted Plaintiff’s Requests for Admissions.
                 2. The court granted the Defendant’s [Shelton’s] Motion in Limine
                 to preclude any evidence regarding expenditures beyond the time
                 period of 1991-1994.
                 3. The court granted Defendant’s [Shelton’s] Motion in Limine to
                 Preclude any Evidence Regarding the Vacated Arbitration in this
                 Matter.
                 4. The court deferred until trial its decision in the Defendant’s
                 [Shelton’s] Motion in Limine to Preclude the Presentation of
                 Testimony by Plaintiff’s [Patterson’s] Expert. The court now
                 dismisses without prejudice the motion because it is moot.
                 5. The court deferred until trial its decision in Defendant’s
                 [Shelton’s] Motion in Limine to Preclude Irrelevant Witness
(Footnote continued on next page…)

                                                15
              The issue of subject matter jurisdiction was raised and argued before
the trial court and ably disposed of in the opinion of the Honorable Alice Beck
Dubow, Judge of the Court of Common Pleas of Philadelphia First District of
Pennsylvania Civil Trial Division. Therefore, this Court shall affirm on the basis




(continued…)

              Testimony. The court now dismisses without prejudice the motion
              because it is moot.
              6. The court deferred until trial its decision in the Plaintiff’s
              [Patterson’s] Motion in Limine Seeking an Adverse Inference
              against Defendant’s [Shelton’s] Due to Spoliation of Evidence.
              The court now dismisses without prejudice the motion because it is
              moot.
              7. The court denies without prejudice the Plaintiff’s [Patterson’s]
              Motion for Reconsideration it [sic] ruling on the Records of
              Regularly Conducted Business Exception to the Hearsay Rule as
              moot.

                                Motions Regarding The Caption
              8. The court granted Defendant’s [Shelton’s] Motion to Strike the
              Plaintiff’s [Patterson’s] Unilateral Caption Change and struck the
              portion of the Caption that refers to the Defendant [Shelton] as the
              President of the Board of trustees of the General Assembly of the
              Church of the Lord Jesus Christ of the Apolistic [sic] Faith, Inc.
              9. The court granted Plaintiff’s [Patterson’s] Motion for Leave to
              Amend the Caption to include the Defendant [Shelton] in his
              capacity as the President of the Board of Trustees of the General
              Assembly of the Church of the Lord Jesus Christ of the Apolistic
              [sic] Faith, Inc.

                                 Motions Regarding Subpoenas
               10. All subpoenas served for these proceedings and any findings of
               contempt are hereby vacated.
               11. The court dismisses without prejudice the Motion to Quash the
               subpoena duces tecum of Nathaniel Shelton-Bailey as moot.
Order of the Trial Court, July 31, 2014, at 1-2.



                                              16
of Judge Dubow’s opinion.15 Patterson v. Shelton, (July Term, 1995, No. 2945),
filed November 10, 2014.




                                            ____________________________
                                            BERNARD L. McGINLEY, Judge




       15
          Because the trial court properly determined that it lacked subject matter jurisdiction,
Patterson’s remaining arguments are moot.



                                               17
            IN THE COMMONWEALTH COURT OF PENNSYLVANIA

Anthonee Patterson,                     :
                  Appellant             :
                                        :
             v.                         :
                                        :
Kenneth Shelton, individually and       :
in his capacity as President of the     :
Board Of Trustees, of the Church        :
of the Lord Jesus Christ of the         :   No. 2147 C.D. 2014
Apostolic Faith, Inc.                   :

                                      ORDER

             AND NOW, this 18th day of December, 2015, the order of the Court
of Common Pleas of Philadelphia County in the above-captioned matter is
affirmed.


                                        ____________________________
                                        BERNARD L. McGINLEY, Judge